J-A01033-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                       Appellant

                  v.

NATHANIEL LEE BROWN,

                       Appellee                   No. 623 WDA 2014


              Appeal from the Order entered March 21, 2014,
              in the Court of Common Pleas of Butler County,
           Criminal Division, at No(s): CP-10-CR-0001974-2013


BEFORE: FORD ELLIOTT, P.J.E., DONOHUE, and ALLEN, JJ.

JUDGMENT ORDER BY ALLEN, J.:                  FILED JANUARY 16, 2015

     In this appeal, the Commonwealth contends that the trial court erred

in granting Appellee’s suppression motion because the Slippery Rock

University campus police officer who stopped Appellee’s vehicle on Kiester

Road had authority to do so under 24 P.S. § 20-2019-A of the Public School

Code of 1949, and 42 Pa.C.S.A. § 8953(a)(2) of the Judicial Code. Kiester

Road runs through Slippery Rock University but is not owned by the

University; it is maintained by Slippery Rock Borough.          Trial Court

Memorandum and Opinion, 3/21/14, at 1.

     We recently rejected this same argument in a case involving a stop by

Slippery Rock University campus police on Kiester Road.   See generally,

Commonwealth v. Boyles, 2014 PA Super 244, ___ A.3d ___ (Pa. Super.

2014). Because the Boyles decision controls the disposition of the instant
J-A01033-15



appeal, we affirm the trial court’s order granting Appellee’s suppression

motion.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/16/2015




                                  -2-